In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                  ___________________________

                       No. 02-21-00157-CR
                       No. 02-21-00158-CR
                  ___________________________

NATALIE DIONNE NANCE A/K/A NATALIE DENISE NANCE, Appellant

                                 V.

                      THE STATE OF TEXAS


            On Appeal from Criminal District Court No. 1
                       Tarrant County, Texas
               Trial Court Nos. 1579431D, 1589172D


            Before Sudderth, C.J.; Bassel and Womack, JJ.
           Memorandum Opinion by Chief Justice Sudderth
                          MEMORANDUM OPINION

      After pleading guilty to fraudulent use or possession of identifying information,

see Tex. Penal Code Ann. § 32.51, and to possession of a controlled substance

(methamphetamine) of 4 grams or more and less than 200 grams, see Tex. Health &

Safety Code Ann. § 481.115(a), (d), Appellant Natalie Nance was placed on deferred

adjudication. At a later probation revocation hearing, Appellant was adjudicated guilty

of both offenses, and she was sentenced to a 6-month term of confinement for the

fraudulent use or possession of identifying information offense and a 5-year term of

confinement for the possession of methamphetamine.

      Nance raises one point on appeal—that the sentence assessed was grossly

disproportionate to the offense and therefore violative of the Eighth Amendment

prohibition against cruel and unusual punishment.        Because Nance forfeited her

complaint on appeal by failing to preserve error for our review, we affirm.

      We have consistently held that to preserve error on a grossly disproportionate

sentence complaint, a defendant must raise that complaint in the trial court at the time

the sentence was imposed or, at the latest, in a motion for new trial.1 Sample v. State,




      1
       Several of our sister courts have also so held. See Caudill v. State, No. 07-19-
00331-CR, 2021 WL 2979036, at *2 (Tex. App.—Amarillo 2021, no pet.) (mem. op.,
not designated for publication); Simmons v. State, No. 03-14-00707-CR, 2017 WL
1130372, at *4 (Tex. App.—Austin 2017, no pet.) (mem. op., not designated for
publication); Noland v. State, 264 S.W.3d 144, 151–52 (Tex. App.—Houston [1st Dist.]
2007, pet ref’d); Nicholas v. State, 56 S.W.3d 760, 768 (Tex. App.—Houston [14th

                                           2
405 S.W.3d 295, 304–05 (Tex. App.—Fort Worth 2013, pet ref’d); Russell v. State, 341

S.W.3d 526, 527–28 (Tex. App.—Fort Worth 2011, no. pet.); Laboriel-Guity v. State,

336 S.W.3d 754, 756 (Tex. App.—Fort Worth 2011, pet ref’d); Kim v. State, 283

S.W.3d 473, 475 (Tex. App.—Fort Worth 2009, pet. ref’d). Here, Nance did neither.

Error, if any, was forfeited.2

       Having held that error was not preserved for our review, we overrule Nance’s

sole point and affirm the trial court’s judgments.

                                                     /s/ Bonnie Sudderth

                                                      Bonnie Sudderth
                                                      Chief Justice


Dist.] 2001, pet. ref’d); Smith v. State, 10 S.W.3d 48, 49 (Tex. App.—Texarkana 1999,
no pet.).
       2
        Even if Nance had preserved error on this point, we note that both the 5-year
term of confinement for the possession of controlled substance offense and the 6-
month term of confinement for the fraudulent use or possession offense are not only
well within the punishment ranges for these offenses but also fall on the low end of
the applicable ranges. See Tex. Health & Safety Code Ann. § 481.115(d) (classifying
offense of possession of a controlled substance of 4 grams or more but less than 200
grams as second-degree felony); Tex. Penal Code Ann. §§ 12.33(a) (providing a
sentence range between 2 years and 20 years for second-degree felony offense),
12.35(a) (providing a sentence range between 180 days and 2 years for state jail felony
offense). As the Texas Court of Criminal Appeals has explained, trial courts have
“essentially ‘unfettered’” discretion to impose any punishment within the prescribed
statutory range. Ex parte Chavez, 213 S.W.3d 320, 323 (Tex. Crim. App. 2006)
(quoting Miller-El v. State, 782 S.W.2d 892, 895 (Tex. Crim. App. 1990)). And, except
under “very limited, ‘exceedingly rare’” circumstances, a punishment that is imposed
within the statutory limit is “unassailable on appeal.” Id. at 323–24 (quoting Lockyer v.
Andrade, 538 U.S. 63, 73, 123 S. Ct. 1166, 1173 (2003)). This is not a case that
presents any exceedingly rare circumstances.


                                            3
Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 7, 2022




                          4